FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


J. JESUS BARRON-MIRANDA, AKA                     No. 12-73263
Jesus Jose Barron,
                                                 Agency No. A039-789-464
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      J. Jesus Barron-Miranda, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252; Alphonsus v. Holder,

705 F.3d 1031, 1036-37 (9th Cir. 2013). We review for abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th

Cir. 2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Barron-Miranda’s motion to

reconsider because he failed to identify any error of fact or law in the BIA’s prior

order. See 8 C.F.R. § 1003.2(b)(1).

      We lack jurisdiction to consider Barron-Miranda’s contentions regarding

relief under the Convention Against Torture because he did not raise them in his

motion to reconsider. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    12-73263